Exhibit 8
                                      Flag Status: Full-Staff                   Español              Contact



  Office of the Texas Governor | Greg Abbott

  Home         Governor          First        Initiatives         News          Organization
               Abbott            Lady

Home    News    Governor Abbott Issues Executive Orders To Mitigate Spread Of COVID-19 In Texas ()




Governor Abbott Issues Executive
Orders To Mitigate Spread Of COVID-19
In Texas
March 19, 2020 | Austin, Texas | Proclamation

WHEREAS, the novel coronavirus (COVD-19) has been recognized globally as a
contagious respiratory virus; and

WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on
March 13, 2020, certifying that COVJD-19 poses an imminent threat of disaster
for aH counties in the state of Texas; and

WHEREAS, COVID-19 continues to spread and to pose an increasing, imminent
threat of disaster throughout Texas; and

WHEREAS, the Centers for Disease Control and Prevention (CDC) has advised
that person-to-person contact heightens the risk of COVID-19 transmission; and

WHEREAS, the President’s Coronavirus Guidelines for America, as promulgated
by President Donald J. Trump and the CDC on March 16, 2020, call upon
Americans to slow the spread of COVID-19 by avoiding social gatherings in groups
of more than 10 people, using drive-thru, pickup, or delivery options at restaurants
and bars, and avoiding visitation at nursing homes, among other steps; and

WHEREAS, the Texas Department of State Health Services has now determined
that, as of March 19, 2020, COVID- 19 represents a public health disaster within
the meaning of Chapter 81 of the Texas Health and Safety Code; and
WHEREAS, under the Texas Disaster Act of 1975, “[t]he governor is responsible
for meeting . . . the dangers to the state and people presented by disasters”
(Section 418.001 of the Texas Government Code), and the legislature has given
the governor broad authority to fulfill that responsibility.

NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
authority vested in me by the Constitution and laws of the State of Texas, do
hereby order the following on a statewide basis effective 11:59 p.m. on March 20,
2020, and continuing until 11:59 p.m. on April 3, 2020, subject to extension
thereafter based on the status of COVID-19 in Texas and the recommendations of
the CDC:

Order No. 1 - In accordance with the Guidelines from the President and the CDC,
every person in Texas shall avoid social gatherings in groups of more than 10
people.
Order No. 2 - In accordance with the Guidelines from the President and the CDC,
people shall avoid eating or drinking at bars, restaurants, and food courts, or
visiting gyms or massage parlors; provided, however, that the use of drive-thru,
pickup, or delivery options is allowed and highly encouraged throughout the
limited duration of this executive order.
Order No. 3 - In accordance with the Guidelines from the President and the CDC,
people shall not visit nursing homes or retirement or long-term care facilities
unless to provide critical assistance.
Order No. 4 - In accordance with the Guidelines from the President and the CDC,
schools shall temporarily close.

This, executive order does not prohibit people from visiting a variety of places,
including grocery stores, gas stations, parks, and banks, so long as the necessary
precautions are maintained to reduce the transmission of COVID-19. This
executive order does not mandate sheltering in place. All critical infrastructure will
remain operational, domestic travel will remain unrestricted, and government
entities and businesses will continue providing essential services. For offices and
workplaces that remain open, employees should practice good hygiene and,
where feasible, work from home in order to achieve optimum isolation from
COVD-19. The more that people reduce their public contact, the sooner COVID-19
will be contained and the sooner this executive order will expire.
This executive order supersedes all previous orders on this matter that are in
conflict or inconsistent with its terms, and this order shall remain in effect and in
full force until 11:59 p.m. on April 3, 2020, subject to being extended, modified,
amended, rescinded, or superseded by me or by a succeeding governor.

Given under my hand this the 19th day of March, 2020.

Governor Greg Abbott

View the executive orders




  Home       Governor       First    Initiatives    News        Organization Contact
             Abbott         Lady

             Office of the Texas Governor            Employment         Where the
             P.O. Box 12428                                             Money Goes
             Austin Texas 78711                      Site Policies      TRAIL Search
             (512) 463-2000                          Accessibility      Texas Veterans
                                                                        Portal
                                                     Report Fraud       Texas.gov
                                                     Site Map           RSS Feed
